 In the Matter of FULTON BAG AND COTTON MILLSandAMERICANFEDERATION OF LABOR AND AFFILIATED INTERNATIONAL UNIONSCase No. 14-C-1180.-Decided November4, 1947Mr. Harry G. Carlson,for the Board.Messrs. Daniel BartlettandDavid Hennigan,of St. Louis, Mo., forthe respondent.Mr. John R. Barr,of St. Louis, Mo., for the Union.DECISIONANDORDER.On March 25,1947, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding, finding that therespondent had not engaged in the unfair labor practices alleged inthe complaint as amended, and recommending that the complaint bedismissed, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the respondent filed exceptions to the Intermedi-ate Report.'The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner, except as noted below.The Trial Examiner found that, inasmuch as the respondent hadfailed to rebut the presumption of the Union's continuing majoritystatus, the Union, on and since the date of its certification, has beenand now is the exclusive bargaining representative of the employeesconcerned.The respondent excepted to this finding.We find it un-necessary to pass upon these exceptions by the respondent, in view ofthe Trial Examiner's ultimate recommendation that the complaint inthe instant case be dismissed.1The respondent also filed a request for oral argument.In view of our decision herein,the respondent's request is hereby denied.75 N. L R. B., No. 18.155 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the complaint herein, as amended, againstFulton Bag and Cotton Mills, St. Louis, Missouri, be, and it hereby is,dismissed.MEMBER REYNOLDS took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr. HarryC. Carlson,for the Board.Messrs. Daniel BartlettandDavidHennigan,of St. Louis,Mo., for the re-spondent.Mr. John R.Barr.of St.Louis, Mo., for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed on December 4, 1946, by AmericanFedera-tion of Labor and affiliated InternationalUnions, hereincalled the Union, theNational Labor Relations Board,herein calledthe Board, by its Regional Directorfor the Fourteenth Region (St. Louis, Missouri), issued its complaint dated De-cember 4, 1946, against Fulton Bag and Cotton Mills, herein called the respondent.The complaint alleged that the respondent had engaged in and was engaging inunfair labor practices affecting commercewithin themeaning of Section 8 (1) and(5) and Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act. Copies of the complaint and the amended charge, togetherwith a notice of hearing thereon, were duly served upon the respondent and theUnion.With respect to the unfair labor practices, the complaint, as amended at thehearing,' alleged in substance that the respondent: (1) on or about October 11,1943, and continuously thereafter, refused to bargain collectively with the Unionas the exclusive collective bargaining representative of the respondent's employeesin a stated appropriate unit although the Union had been designatedand selectedby a majority of the said employees as such representative in a secret ballotelection held under the auspices of the Board on September 24, 1943, and theBoard, on October 11, 1943, having certified the Union as such representative;'iThe affiliated unions involved in this proceeding are Bag Makers Federal Labor UnionNo. 23530, International Brotherhood of Firemen and Oilei s,Local No 6,InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers of America, Local No.618 (formerly Local No 688),and Building Service Employees Union,Local No. 50.During the course of the hearing,there was received in evidence a paper executed by anofficer of the International Association of Machinists which set forth that thatorganiza-tion no longer claimed any instant jurisdiction over any of the respondent's employees.2Certain amendments, slight in nature, were made at the opening of the hearingTheyweie made pursuant to a motion of Board's attorney which was not opposed by counselfor the respondentDuring the course of the hearing, however, the complaint was furtheramended without objection to include an allegation that the respondent violated Section8 (3) of the Act by discriminatorily reducing, on or about December 10, 1946, the wagesof Martha Carney and Dolores Hallerman3At the time of the filing of the representation proceeding Case No. R-5821, the Inter-national Association of Machinists was affiliated with the A. F. of L. and was one of the FULTON BAG AND COTTON MILLS157(2) from on or about October 11, 1943, (a) misrepresented to the employees in thesaid appropriate unit, that the Union objected to the granting of wage increases tothe said employees, (b) urged its employees to deal individually with the respond-ent instead of through the Union, (c) urged, persuaded, and warned its employeesto abandon their concerted activities, (d) sponsored and conducted a vote amongits employees for the purpose of inducing the said employees to abandon theirconcerted activities, and (e) interrogated its employees for the purpose of ascer-taining which employees had abandoned, or intended to abandon, their concertedactivities; and (3) by such acts and conduct interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 of theAct.On December 16, 1946, the respondent duly filed an answer admitting its cor-porate existence and the extent and nature of the business transacted by it butdenying the commission of the unfair labor practices alleged in the complaint.Onthe last day of the hearing, the respondent filed an amended answer which like-wise denied the commission of any unfair labor practice.Pursuant to notice, a hearing was held on various dates between January 6 andFebruary 6, 1946, at St. Louis, Missouri, before the undersigned, Howard Myers,the Trial Examiner duly designated by the then Chief Trial Examiner. The Boardand the respondent were represented by counsel ; the Union by a representative.All parties participated in the hearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence rele-vant to the issues.At the opening of the hearing the undersigned granted inpart and denied in part the respondent's motion for a bill of particulars.At theclose of the Board's case, the respondent moved to dismiss the complaint for lackof proof.The motion was denied.At the conclusion of the taking of evidence,Board's counsel and respondent's counsel moved to conform the pleadings to theproof.Oral argument, in which Board's counsel only participated, was thenheard.The parties were then advised that they might file briefs and/or proposedfindings of fact and conclusions of law with the undersigned on or before February21, 1947 `A brief has been received from respondent's counsel.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACr1.THE 1USINESS OF THE RESPONDENTFulton Bag and Cotton Mills is a Georgia corporation with its principal officeinAtlanta,Georgia.The respondent is engaged in the manufacture, sale,and distribution of various types of bags from sheetings, osnaburg, burlap, andpaper.It operates plants in Atlanta, Georgia ; St. Louis, Missouri ; Kansas City.Kansas; New Orleans, Louisiana, Dallas, Texas ; and Minneapolis, Minnesota.The employees of the St. Louis, Missouri, plant are the only ones involved inthis proceeding.During the fiscal year ending November 20, 1946, the respond-international unions claiming jurisdiction over some of the respondent's employees.Shortly prior to the Board's Decision and Direction of Election, dated September 6, 1943,the International Association of Machinists withdrew its affiliation with the A. F. of L.In its Decision and Direction of Election the Board directed an election to be held amongthe employees in the appropiiate unit to determine whether or not the said employeesdesired "to be represented jointly by American Federation of Labor, its affiliated Inter-national Unions, & District 9 of the International Association of Machinists."4The time was extended to and including March 8, 1947. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDent purchased raw materials valued in excess of one million dollars, of whichmore than 95 percent were shipped to its St Louis, Missouri, plant from pointsoutside the State of Missouri.During the same period, the respondent manu-factured new bags at its St. Louis, Missouri, plant valued in excess of onemillion dollars, of which more than 70 percent were shipped to points outsidethe State of Missouri.The respondent concedes that it is engaged in commerce within the meaningof the Act.II.THE ORGANIZATIONS INVOLVEDAmerican Federation of Labor and those affiliates of it who are involved inthis proceeding 5 are labor organizations admitting to membership employees ofthe respondent.III.THE ALLEGEDUNFAIR LABORPRACTICESA. The alleged refusal to bargain collectively with the Union1.The appropriate unit and the Union's majority status thereinOn September 6, 1943, upon the Union's petition for an investigation and cer-tification of representatives and a hearing in Case No.R-5S21, the Board issueditsDecision and Direction of Election in which it found that all productionand maintenance employees of the respondent at its St. Louis,Missouri,plant,excluding foremen and other supervisory employees with authority to hire,promote, discharge,discipline,or otherwise effect changes in the status of em-ployees, or effectively recommend such action,and office and clerical employees,constituted a unit appropriate for the purposes of collective bargaining,withinthe meaning of Section 9 (b) of the ActThe Board accordingly directed thatan election by secret ballot be held under the supervision of the Regional Di-rector for the Fourteenth Region among the employees in the aforesaid appro-priate unit to determine whether or not they wished to be represented by theUnion.°Of a total of 166 ballots cast z at the election,which was held on September 24,1943, 106validvotes were cast for the Union and 60 against.On the same dayof, but after, the election a "Report on Ordered Election"was issued by the saidRegional Director and served upon the parties to that proceeding,and on Sep-tember 30,1943, a corrected"Reporton OrderedElection"was issued by the saidRegional Director and served upon thesaidparties.No objections to the saidreports orto the conductof the ballot were filed by any of the parties. In theinstant proceeding,the respondent admitted in its answer the appropriateness ofthe unit but denied any knowledge or information sufficient to form a belief as towhether the said unit would insure to the employees the full benefits of theirrights to self-organization or whether the said unit would eftectuate the policiesof the Act.No evidencewas introduced with respect to the appropriateness ofthe unit alleged in the complaint.Accordingly,the undersigned finds, that dur-°Namely, Bag Makers Federal Labor Union No 23530, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpers of America, Local No. 618 (formerlyLocal 688), and Building Service Employees Union, Local No 50° Since International Association of Machinists has disclaimed any jurisdiction over therespondent's employees, the undersigned will not refer to it as one of the petitioners inthe representation proceedings.IThere were 176 eligible voteis. FULTON BAG AND COTTON MILLS159ing all the times material herein, all the production and maintenance employeesof the respondent at its St. Louis,Missouri,plant, excluding foremen and allother supervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, or effectivelyrecommend such action, and office and clerical employees constituted, and nowconstitute, a unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.As has been already noted, on September 24, 1943, the Union polled a majorityof the valid votes cast in the election of representatives conducted by a secretballot among the employees in the aforesaid appropriate unit by the RegionalDirector for the Fourteenth Region pursuant to the Board's Decision and Di-rection of Election in Case No. R-5821.On October 11, 1943, the Board accord.ingly certified the Union as the exclusive bargaining representative of the em-ployees in the appropriate unit.The respondent's answer admitted the allegationof the complaint that the Union won the election held on September 24, 1943, butdenied that the Union was on and since that date the exclusive collective bargain-ing representative of the employees in the appropriate unit.No evidence was in-troduced by the respondent to rebut the presumption of continuing majority statusof the Union.The election of September 24, 1943, clearly shows that the Unionwas designated by a majority of the respondent's production and maintenancepersonnel employed at its St. Louis, Missouri, plant as their collective bargainingrepresentative, and, therefore, the Boat d was fully justified in so certifying it assuch representative.That the Union since its certification has remained thestatutory collective bargaining representative of the employees in the appro-priate unit seems unquestionable in view of the state of the record in this caseand upon the basis of recognized principles.For, it is to be presumed that oncea collective bargaining representative has been certified as such by the Board,after a hearing and an election in a proceeding under Section 9 of the Act, itremains as such, not only for the period of a year during which the certificationwill not be normally disturbed, but also thereafter until the contrary is shownor a rival claim of representation is made. This presumption of continuingmajority was not rebutted by the respondent herein.The undersigned, there-fore, finds that on and since September 24, 1943, the Union has been, and now is,the duly designated collective bargaining representative of a majority of theemployees in the unit hereinabove found appropriate and that, pursuant to theprovision of Section 9 (a) of the Act the Union has been, and now is, the exclusiverepresentative of all the employees in the aforesaid appropriate unit for thepurposes of collective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.2.The alleged refusal to bargaina.Sequence of eventsPrior to the spring of 1943, the history in labor matters at the respondent'sSt. Louis, Missouri, plant was negative. In the latter part of May or in the earlypart of June of that year, the Union and the Congress of Industrial Organizationseach launched separate campaigns to organize the respondent's employees.Thecampaignof the Congress of Industrial Organizations, however, evidently didnot appeal to the employees.On the other hand. the Union's campaign was suc-cessful.Inits letter, dated July 6, 1943, the Union notified the respondent thatit representeda majorityof the respondent's production and maintenance em- 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees.That same day, but before the receipt of the aforesaid letter,8 therespondent filed with the St. Louis office of the National War Labor Board, hereincalled the NWLB, a Form 10 application for approval of a 7-cent wage increasefor its St. Louis employeesOn or about September 8, John R. Barr, the Union'srepresentative, wrote the NWLB, asking it to deny the respondent's applicationfor a wage increase because the Board had held a representation proceedinghearing and had directed an election for the purpose of determining whether theemployees wanted to be represented by the Union.As found above, the Board conducted a secret ballot election on September 24,which the Union won.After the ballots had been counted and after the Union'svictory had been announced, Allen G. Woodruff, production manager of the St.Louis plant, told Barr that the respondent was ready to bargain collectivelywith the Union at a time convenient to Barr.On or about November 23, Barr forwarded to the respondent's main office inAtlanta, Georgia, a blank mimeographed copy of a skeleton contract similar inform to those used by the American Federation of Labor in its negotiations withowners of plants kindred to that of the respondentsBy letter dated November 29,the respondent's attorneys, whose offices are located in Columbus, Georgia,acknowledged receipt of the proposed contracts and stated that they had arrangedto meet with their client and would meet with Barr "as soon as practical "OnDecember 13, the attorneys wrote Barr that they had conferred with the re-spondent's president but, because they wanted to have a further conference withhim and also with the two main officials of the St. Louis plant, they would haveto defer their meeting with Barr.The letter then stated that the attorneyswould arrange to meet with Barr shortly after the first of the year.By letter dated January 18, 1044, the respondent's attorneys informed BarrthatWoodruff, to whom the attorneys had that day forwarded a draft of theproposed contract, had been designated to conduct the bargaining negotiations onbehalf of the respondent.On January 26, Woodruff met with Barr and the negotiating or executive com-mittee of the Union.At this meeting, the parties discussed the Union's proposedcontract and the proposed contract submitted by the respondent.No definiteagreement was reached as to any clause in either contract except that Woodruffconformed the recognition clause of the respondent's proposed contract to complywith the Act, by deleting therefrom all references to the fact that the respondentrecognized the Union only as the representative for its members and substitutedtherefor a full and satisfactory recognition clause.From January 26 to February 24, Woodruff, Barr, and the committee held 17collective bargaining conferences.1°At these meetings the respondent agreedto accept certain provisions contained in the Union's proposed contract andthe Union agreed to certain provisions of the respondent's proposed contract."sThe Union's letter was received by the respondent the following day, July 7.°A copy of the proposed contract was forwarded the same day, November 23, toWoodruff.i°At most of these meetings,Woodruff was accompanied by at least one other officialof the St Louis plant.11During the course of the hearing,Board's counsel argued that no agreement wasreached at these meetings because the respondent qualified its acceptance of any clauseby stating that its acceptance was purely "tentative."The credible evidence disclosesthat the parties recognized that what Woodruff meant when he stated the accepted clausewas tentatively agreeable to the respondent,was that he meant he would not agree to anyparticular clause or put the provisions thereof into effect until an entire contract hadbeen agreed to.Barr,moreover, admitted that he only tentatively agreed to certainacceptable clauses because he was without authority to agree to any contract without firstsubmitting the contract to the membership and receiving its approval. FULTON BAG AND COTTON MILLS161Nevertheless, despite these agreements on the part of each of them, the partieswere unable to agree on other provisions of the proposed contracts.Because of the apparent impasse that had arisen regarding the disputeditems, the Conciliation Service of the United States Department of Labor wascalled into the situation by the Union.The Conciliator assigned to the matterheld a conference with the parties on March 2, and another one on March 4,but was unable to settle the differences, and on March 31, the ConciliationService certified the controversy to the NWLB. In the interim, on March 13,.a 1-day sit-down strike occurred in the plant'over a dispute which arose in thepressroom.This strike was settled on March 17, after the Conciliation Servicehad intervened and met with the parties that day. At this meeting, the re-spondent agreed to give the mutually agreed upon grievance provision a 30-daytrial.Between May 9 and June 27, NWLB held 6 tripartite hearings during which1089 pages of testimony and argument were taken '2 Each and every one of the13 disputed issues were discussed at great length by each party to the proceeding.Attached to and made a part of the brief submitted by the respondent to thehearing officers was a proposed cogtract.During the aforesaid hearings theprovisions of that contract were fully discussed, but no agreement was reachedon any issues that had been certified to the NWLB.On July 13, Woodruff conferred with the Union's committeemen regardinga grievance with respect to "catch boys "He also met with the committeeand Barr on July 20. At this latter meeting a joint application was forwardedto the NWLB for approval of a new job classification and wage rate for thereceiving clerk.On September 25, Woodruff wrote Barr asking him if the Union had anyobjections to the provision of the proposed contract submitted by the respondentto the NWLB with respect to temporary transfers of employees for if it didthe respondent wanted to submit the issue to the NWLB for determination.Barr replied by letter dated September 30, stating that the Union did not objectto the temporary transfer clause provided the respondent complied "with theother articles of the proposed agreement in regard to loss or increase of pay ofwhich according to my understanding that we were already at agreement on."On September 28, Woodruff wrote the chairman of the tripartite panel, to,which was assigned the respondent's labor dispute, that the respondent wasintroducing a new labeling operation which had not been included in the sub-mitted job classifications.The letter, a copy of which was forwarded to Barrthe same day it was sent to the chairman, then proceeds to describe the opera-tions of the new job, the number of additional employees needed, and the pro-posed pay rates.The Union did not communicate with either the respondentor the NWLB with respect to this letterBy letter dated January 17, 1945,Woodruff again asked Barr to clarify the Union's position in regard to the ratesof pay on the aforesaid labeling operation by advising the respondent promptlywhether the Union agreed or not to the arrangements as outlined in Woodruff'sletter to the panel chairman dated September 28, 1944. The letter then statedthat, asWoodruff had previously stated to Barr and the Union's executivecommittee, the suggested rates were "in accord with the formulae for the estab-lishment of rates for new production items as prescribed in General OrderNo 38." The letter continues with the statement that if the Union does not12On or about June 7, Local 688 of the International Brotherhood of Teamsters, Chauf-feurs,warehousemen & Helpers of America withdrew fioni the negotiations 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDagree to the proposed rates, the respondent would submit the matter to theNWLB for determination.No agreement was reached between the respondentand the Union with respect to this issue"On or about October 13, 1944, the chairman of the tripartite panel issued hisreport and served copies thereof on the partiesOn or about December 3, 1944,within the allowed time, the respondent filed its "Comments" with respect to thepanel report.On or about February 12, 1945, the Regional War Labor Board,herein called the Regional Board, issued its Directive.On or about February24, 1945, within the time allowed, the respondent filed its petition to review theDirective.On or about August 28, 1945, the NWLB issued its Directive. On orabout October 24, 1945, it issued a compliance recommendation.The panel, Regional Board, and the NWLB each passed upon the 13 issuesthat were submitted to those divisions for determination after the matter wascertified by the Conciliation Service.The hearings before the panel began onMay 9, 1944, and concluded on June 27, 1944. During the course of the proceed-ing before the panel not only were the disputed issues discussed anew, but thewhole contract was reviewed in detail, in an attempt to reach an agreement.On December 21, 1944, the respondent notified the Union and each employeeof the respondent that since the NWLB 'had permitted employers to grantChristmas bonuses not to exceed $25, each employee of the respondent wouldreceive a bonus.The amount of the bonus was to be determined in accordancewith the length of service of the individual employee. The Union did not objectto the granting of the bonus. In fact, the day following the receipt of the re-spondent's notification of its intention to give the bonus, Chalmer Young, thethen president of the local union, wrote the respondent a letter thanking it forits "gesture of good will," granting the bonus.By letter dated February 15, 1945, 3 days after the issuance of the RegionalBoard's directive, the respondent handed the Union's president a letter, and thesame day forwarded a copy thereof to Barr, in which the respondent statedthat the respondent intended to appeal from the Regional Board's order, butthat the respondent would agree to put into effect immediately the RegionalBoard's recommendation of an across-the-board increase of 7 cents per hour forall classifications involved and that the piece work rates be adjusted,as furtherrecommended by the Regional Board, to bring them into proper relation with theother jobs.The letter then states :The Company will also agree that the increases andadjustments, abovementioned,shall be effective retroactive to March 31,1944(but only forthose now employed by the Company),without awaiting the disposition ofthe Petition for Review.If your Organization will so agree, will you indicate on the copy of thisletter we enclose for that purpose?Following an exchange of correspondence between the respondent and the Union,the latter by letter, dated March 5, informed the respondent that the Union wouldnot agree to the increases and adjustments unless the respondent "pay the wage"and back pay to the people as ordered by the War Labor Board " 14 The re-spondent appealed the Regional Board's order and nothing was done by the"The record does not disclose whether this issue was ever submitted to the NW'i'LB.14 It will be recalled that under the practice of the NWLB a party to a dispute couldnot put into effect a portion of a directive and appeal from the balance,without theconsent of the other party or partiesNor could one party to a dispute modify a pro-vision of a directive and put the modification into effect without the consent of the otherparty or parties. FULTON BAG AND COTTON MILLS163respondent regarding the wage increases and adjustments nor with any otherprovision of the Regional Board's order until August 27, 1945,55 when it an-nounced to the employees that it intended to grant the ordered wage increases of7 cents per hour and that it would adjust the piece work pay to conform to theincreases given the hourly paid workers, retroactive to March 31, 1044, for thosethen in the respondent's employ. The increases and adjustments were put intoeffect on September 1, 1945.By letter dated September 7, 1945, Barr wrote Woodruff requesting that heincorporate into a signed agreement the terms and conditions of the order of theRegional Board, as modified by the NWLB. The letter then requested an appoint-ment with Woodruff for September 12 or 13 following.Woodruff replied by letterdated September 10, fixing September 13 as the date for the conference. Theparties met on the last named date but the respondent refused to incorporateinto a contract the provisions of the NWLB.Woodruff did state, however, thathe was willing to continue to negotiate a collective bargaining contract at anytime agreeable to the UnionWoodruff further informed Barr and the coin-mitteemembers who attended this meeting that because the war was over,many of the provisions of the NWLB directive could not be complied with by therespondent and hence a contract regarding future relations of management-employee relations should be entered into.On September 24, representatives of the Union and representatives of therespondent met with a Conciliator of the United States Department of Labor.At this meeting, Barr again demanded that the respondent execute a collectivebargaining contract incorporating therein all the provisions of the NWLB direc-tiveWoodruff refused to do so, but stated that lie was willing to negotiate acontract regarding future relations between management and the employees.On October 3, the Conciliator met at the plant with representatives of theUnion and the respondent. There discussion was had regarding a grievancewhich had arisen in the pressroom.On January 30, 1946, Woodruff called the Union's committee to his office andinformed it that he had just received word from the respondent's main office inAtlanta, Georgia, that the respondent was contemplating granting a wage increaseand he would discuss the matter with the Union as soon as he received moredetailed information.That same day, Barr wrote the respondent's president inAtlanta a letter, sending a copy thereof to Woodruff, which reads in part asfollows :As you know,the American Federation of Labor, its affiliated InternationalUnions and District 9 of the International Association of Machinists werecertified by the National Labor Relations Boaid,on orabout September 24,1943,as the bargaining agent for the employees of your company,located at217 Cedar Street, St.Louis,Missouri.Since the date of certification,approximately 21/2 years have elapsed andto date your company has refused to sign a contract covering wages, hoursand working conditions for the employees of this plant with the above-men-tioned unions,contrary to the provisions of the National Labor Relations Act.I am unable to understand the adamant position of your company in thismatter for the union,in my opinion,has bent over backwards to cooperatein bringing about a satisfactory settlement in this situation.However, Imust advise you that unless a signed contract is effected in the immediate"On August 18, 1945, the President of the United States removed wage controls. OnAugust 28, the NWLB approved, in most respects, the order of the Regional Board 164DECISIONSOF NATIONAL LABOR RELATIONS BOARDfuture it will be impossible for the union to continue in its cooperativemanner with the company.I am writing to you as a last resort if you will either come to St. Louisyourself to meet with the union in an effort to reach a settlement in thismatter or send a representative who has the full authority and power tomake decisions for the company in regard to wages, hours and working con-ditions for these employees.At a meeting held Friday, January 25, 1946, Federal Labor Union No 23530,which represents approximately 95% of the employees of your company,voted to make the following further requests of your company. That a unionshop with a checkoff of initiation fees and dues be incorporated in the con-tract and that a 250 per hour increase be granted by your company to allemployees, because of the fact that these employees have not received anincrease in wages since March 31, 1944, despite the-great increase in livingcosts.I have requested the U. S Department of Labor to appoint a Commissionerof Conciliation in this matter to assist us in bringing about a satisfactorysigned agreement.On February 4, the respondent's president ieplied to Barr's letter as follows :This will acknowledge receipt of your letter of the 30th, which cameunder Registered Mail.At no time has our company refused to meet with representatives of theunion for bargaining conferences.In such conferences as have been held, I am informed certain proposalshave been made by the union which are unacceptable to the company. Onthe other hand, there have been certain proposals made by the company thatto date have been unacceptable to the union.In answer to the third paragraph of your letter, Mr A. G Woodruff hasfull authority to represent the company and bind the company by his de-cisions in matters concerning all phases of any union contract, which arenot in conflict with basic company policy.In the next to the last paragraph of your letter, you state that the unionrepresents 95% of the employees of the company.At the time of the electionthis was not so, and I am informed that many of the employees who votedfor the union have indicated that they were no longer interested in belongingto it.We recognize that there has been an increase in the cost of livingWeare instituting an increase in wages in several of our plants this comingweek and propose an increase of approximately the same amount for ourSt.Louis plant.We feel this will more than offset the increase in the costof living.In conclusion, there has been no case where authorized representatives ofthe company have refused to meet with the union representatives uponreasonable notice, and we suggest that you continue your direct contact withMr. Woodruff rather than with me.At Woodruff's request, the Union's committee met with him on February 6,and was informed by him that the respondent wanted to grant another 7-centper hour increase for the hourly paid employees and a commensurate increasefor the piece workers and wanted to know if the Union would agree to this in-creaseThe committee asked for, and was given, time to discuss the matterwith the membership. FULTON BAG AND COTTON MILLS165On February14, the Union's and the respondent's representatives conferredwith the Conciliator.At this conference, the following memorandum which therespondent had intended sending tothe Unionwas read by the respondent's rep-resentative to those present:Inasmuch as the new national pattern of wage increases is rapidly beingestablished, our company expects to keep up with the times as nearly as pos-sible in keeping with sound business managementTherefore, the company offers to its St. Louis production and maintenanceemployees substantial wage increases herewith listed, subject to the followingcondition :CONDITIONThese wage increases will become effective at the beginning of the secondpay period after written acceptance by the Union, if accepted.This offer isgood until March 1, 1946.PROPOSALAcross the board increase for all, except clippers--------------- 7¢ per hr.Clippers-----------------------------------------------------5¢Female starting rate----------------------------------------500Male——-----------------------------------------65¢All straight time rates (except clippers) increased------------7¢ per hr.Piece workers' base rates increased to render average earningsincrease of------------------------------------------------7¢per hr.Incentive pay workers on combination hourly rate plus piecework------------------------------------------ Hourly rate unchangedEntire increase to be made in piece rates so that average hourly earningswill be approximately 7^ higher.It is understood that whatever wage increases are made will be paid to allproduction and maintenance employees.These proposed wage increases willbring our plant's wide average earnings approximately 55% to 60% higherthan of Jan. 1, 1941.No strings are attached to this off e7 and none to its acceptance.This offerand its acceptance shallnotprejudice ctther- party with respect to any posi-tion assumed in any controversy heretofore assumed or that may hereafterarise.A copy of this proposal is being distributed to all of our employees fortheir information[italics supplied ]Kindly give this proposal your consideration.We will be glad to discussany further details concerning this matter at a mutually convenient timeaside from the regular working hours.After a lengthy discussion the respondent's offer, as outlined above, wasaccepted by the Union.The acceptance of the offer was predicated on therespondent's assurance that it would not foreclose the Union from demanding afurther increase in wages.At this meeting, the Union submitted a new proposedcontract which was discussed at some length, but no agreement was reached onany of the material clauses thereofOh February 18, 21, 28, March 26, April 1, 8, 12, and May 2, the parties con-ferred with one or two conciliators looking toward a contract.The parties cameto agreement on substantially all of the provisions, as rewritten, of the Union'sproposed contract of February 14. Such items as wages and job classificationshowever, were not discussed because Barr asked that those items be postponeduntil agreement was reached on lesser important items.7 0,S, 7 '--48-vol 75-12 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 23, the respondent informed the Union's committee that it was con-sidering increasing the wages another 5 cents per hour and wished to knowif the Union objected to this increase even though the increase was to be with-out prejudice to the Union's demand for a further increase. On May 27,the Union's then president notified the respondent that the Union objected tothe proffered increase.The increase was not put into effect.On June 4, another conference was held with a conciliator.An argumentensued during this conference and Barr was instructed by his superior, whoalso attended this meeting, to file,with the Board a charge of refusal to bar-gain.Barr left the meeting and went to the Board's Regional office and filedsuch a charge. Nonetheless, the conference proceeded and agreement wasreached on some additional clauses of the proposed contract.On June 6, the respondent as notified by the Board's Regional office that acharge alleging that the respondent had refused to bargain collectively withthe Union had been filed.The respondent and the Union met on June 21, witha Board's field examiner but the respondent's representatives refused to discussthe matter with the field examiner in the presence of the Union's representatives.On June 27, the employees struck and they did not return to work until De-cenmber 9.The strike was an economic strike occasioned by the respondent'srefusal to reconvert a certain machine to its former speed, which change wasput into effect after consultation with the Union"Barr and certain other offi-cials of the Union disclaimed responsibility for the calling of the strike andthey often urged the employees to return to work. The employees, however,refused to heed Barr's advice and declared that they would not return to workuntil the respondent returned the machine to the speed in effect immediatelyprior to the strike.This the respondent refused to do.Despite the strike, the parties conferred with either one or two conciliatorson July 2, 8, August 15, 19, 21, 29, September 5, 17, 24, 26, October 3 and 9.Dur-ing the conferences of August and September, the parties signed or initialed allthe agreed upon provisions of a proposed contract.Agreement was reachedon other items and these items were reduced to writing and were either initialedor signed by the parties.Further discussions were had on certain disputedclauses.During these conferences the Union withdrew certain of its demands.The October 3 and 9 meetings were confined chiefly to the rewriting of theseniority clause.The parties had previously agreed to the wording of thisclause, but the Union withdrew its consent at the October 3 meeting and de-manded a clause which would recognize seniority as the governing factor whenit came to lay-offs, rehiring, and promotions.The respondent refused to agreeto such a clause, maintaining that ability must be given prime considerationin such matters, as agreed to by the Union earlier in the negotiations.At theOctober 9 meeting, each party brought to the conference a new proposed seniorityclauseDiscussion was had on each one.During the discussion, an argumentensued and the respondent's representatives left the meeting when they becameoffended at certain statements made to them by the Union's spokesmen 17 Thiswas the last negotiating conference held by the parties, and none was thereafterrequested by either party.19This change of speed is discussed more fully below under "Alleged violation of Section8 (3) ofthe Act"11TheBoard made no contention that the leaving of the last meeting by respondent'srepresentatives wasper sea refusal to bargain. FULTON BAG AND COTTON MILLS167b.Concluding findings with respect to the alleged refusal to bargainThe findings above, as to the negotiations between the respondent and theUnion from January 26, 1944, to October 9, 1946, show that the respondentrecognized the Union as the collective bargaining representative of the employeesin the unit in which the Union had been designated and certified, and met anddealt with the Union as such representative i8 After consideration and discussionof the Union's proposed contract, the respondent, in turn, prepared and sub-mitted to the Union a proposed contract containing provisions desired by it.The respondent agreed to accept certain provisions contained in the Union'sproposed contract and the Union agreed to certain provisions suggested by therespondent.Nevertheless, despite these agreements on the part of each of them,the parties were unable to agree on other provisions proposed by each of them.The result was that on October 9, 1946, the respondent and the Union hadreached an impasse in their negotiations.There is nothing in the record whichdiscloses any antipathy by the respondent for this or any other union nor isthere any evidence to indicate that in the negotiations with the Union, therespondent acted otherwise than in good faith. In fact, there is no indi-cation than at any stage of the negotiations the respondent acted in bad faith.Its negotiations over a period of almost 33 months with the Union, under thefacts here disclosed, is some evidence of its good faith effort to carry out itsobligation to bargainThere is nothing in the record to indicate that theimpasse onOctober 9, 1946, could or would have been broken and an agreementreached at any subsecuent time had negotiations continuedBoard's counsel contended that, despite the Union's insistence, the respondentrefused to have a person present at the conference table with authority to makecommitments.The facts do not support this contention.Throughout the nego-tiations the respondent was represented by Woodruff, who was designated by therespondent in January 1944, with full authority to make binding commitments.Woodruff, assisted at times by other officials of the St Louis plant and at othertimes by the respondent's attorney, attended and participated in each negotiatingconference and attended and participated in the proceedings before the tripartitepanel of the NWLB.Woodruff never hesitated to state what provisions of theUnion's proposed contract were acceptable to the respondent and what were not.From time to time, Woodruff made concessions and submitted counterproposals.Whenever a suggestion of the Union was not acceptable to him he attempted tocome to some agreement by the offer of a counterproposal.There were proposalsof the Union, however, that Woodruff refused to grant or to offer a substitutetherefor, but he never did so without first giving the Union his reasons for hisrefusal to accept the proposal or for not offering a counterproposal. In short,throughout the entire negotiations Woodruff gave mature consideration to eachproposal of the Union.The fact that he refused to accept each and every demandof the Union, and referred some to the main office for consideration, can not beheld to support the proposition that the respondent did not have a person at the11 It is true that the proposed contract submitted by the respondent at the first bargain-ing conference did not comply with the Act in that the contract recognized the Union asthe representative for its members only.The recognition clause was, immediately cor-rected when attention was called to its invalidity.Under the circumstances, especiallysince the respondent did not withhold from the Union exclusive recognition as collectivebargaining representative of all the employees in the appropriate bargaining unitTherespondent recognized its mistake and immediately corrected it. It can not properly be saidthat the proffer of the limited recognition clause was characteristic of the respondent'sapproach in its dealingswith the Union. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDconferences with authority to make commitments on its behalf.Woodruff hadthat authority and he exercised it.The Union was reassured, moreover, of Wood-ruff's authority when the respondent's president wrote Barr on February 4, 1946,in response to the latter's request that a person with authority confer with theUnion.19Board's counsel contends that the granting of the 1944 Christmas bonus andthe granting of the various wage increases constituted further evidence of arefusal to bargain.Prior to the granting of the bonus, the Union was advisedof the respondent's intention to do so.The Union did not object. On the con-trary, the respondent was praised for its generosity by the Union's then president.In February 1945, the respondent informed the Union that it wanted to grant a7-cent wage increase, retroactive to March 31, 1944, to all employees then in itsemploy.The Union objected unless all the persons covered by the RegionalBoard's order received the increase.The respondent refused to do so. In August1945, the respondent, however, gave to each hourly paid employee then in itsemploy the 7 cents per hour increase and adjusted the pay rate of the piece workerscorrespondingly.The other increase was put into effect after receiving theUnion's approval.When the Union objected to the proposed increase of May 1946,the respondent did not put that into effect until it had received the Union'sapproval in December of that year. The undersigned finds no merit in thecontentions of Board's counsel.Under the circumstances of this case, including the respondent's repeated andconsistent evidences of good faith, the undersigned finds that the respondent didnot refuse to bargain with the Union as alleged in the complaint. Accordingly,the undersigned will recommend that this allegation of the complaint be dis-missed.B. Thealleged violation ofSection 8(3) of the ActItwill be recalled that the employees struck on June 27, 1946, because therespondent increased the production of a certain machine thereby, according tothe erroneous conception of the employees, adversely affecting the earnings ofDolores Hallerman 20 and Martha Carney.The facts regarding the operationsof this machine, referred to in the record as the "Ersted S-40" or "50 poundmesh turner" are : Prior to the installation in 1941 of the Ersted S-40 machine,which has a standard 4-step variable speed range from 45 to 63 strokesper minute, the respondent turned its 50-pound open mesh and some 1-bushelseed corn bags on an old model Philbric Turner, also referred to in the recordas a "burlap turner " The Philbric machine has a fixed speed of 37 strokes perminute.The production standard of most size bags on the Philbric machinealways has been 1300 per hourAnother machine mentioned in the record isknown as an "Air Turner."Many 1-bushel seed corn bags are turned on thismachineIt has a fixed speed of 49 strokes per minute and its productionstandard is 1,500 bags per hourThrough error, the sane production standards of the slower Philbric ma-chine were applied to the new and faster Ersted S-40, and, for the first fewyears, it was operated at its lowest speed of 45 strokes per minute.Thus, theinequity between the operators of Philbric and Ersted machines is apparent.Using the standard mouthpieces of the Ersted S-40, as furnished by its mann-19Although tine pasties had been negotiating for over 2 years, Woodruff's authority wasnot questioned by the Union until January 30, 1946, the date of Barr's letter to therespondent's president20 Also referred to in the record as Doris Hallerman. FULTON BAG AND COTTON MILLS169facturer, the respondent found it was unable to turn 50-pound open mesh bagswithout a very high loss ratio of torn bags. To remedy this trouble, the re-spondent installed a smaller pulley on the motor and reduced the machine speedto 33 strokes per minute and the production standard to 1000 per hour.Atthis slow speed, the 50-pound open mesh bags turned without so much tearing,but the production rate was not satisfactory.During the summer of 1944, oneof the respondent's engineers discovered that the difficulty with the 50-poundmesh bags was caused by the shape of the machine's mouthpiece. An improvedmouthpiece was developed at one of the respondent's other factories, so theAtlanta shop made one for the machine at St. LouisThis was installed inabout September 1944.The respondent did not bring the speed up to the orig-inal 45 strokes per minute and the foi mer standard rate of production of 1300per hour until April 1940Thus in April 1940, the respondent was simply restor-ing the production rate to 1300 per hour, which was still comparatively out ofline with the other machine rates.The complaint, as amended at the hearing, alleged that on or about December10, 1946, the clay following the employees' return to work, the respondent reducedthe wages of Carney and Hallerman by lowering the rate of pay per 1000 bagsand by increasing the standard of production because they, and each of them,engaged in "concerted activities in behalf of wages, hours, working conditionsand for their mutual aid and protection" thereby discrediting the Union anddiscouraging membership therein.The April 1946 change of operation of the Ersted 5-40 machine was fullydiscussed by the respondent with the Union at the time the change was made.It was mutually agreed that a 30-day trial period be given in order to ascertainwhether the wages of the operators would be adversely affected by the change ."During, and at the end of, the trial period, Carney and Hallerman complainedto the Union and to the respondent that the change in the speed of the machineand the increased standard of production caused a decrease in their earningsbecause their production suffered.At the several conferences with the Union,Woodruff pointed out that the complaints were unwarranted and that the lossin pay was due to Carney's and Hallerman's refusal to perform their tasksproperly.Woodruff also told the union representatives that he would not recon-vert to the lower speed or lower the standard because he was convinced that theoperators could earn more money at the increased speed than they did beforeif they applied themselves to their jobs.At a bargaining conference held on August 15, 1946, Woodruff informed theUnion that as a result of the dispute which caused the employees to strike, hehad one of the respondent's engineers again examine the Ersted machine. Theengineer reported, according to Woodruff's credited testimony, that the speedof that machine should be increased further and the production standard fur-ther increased to bring the production in line with the standard set at the otherplants of the respondent.Woodruff also informed the Union at this meeting,that other machines were examined by the engineer who recommended that theproduction standards and speeds of certain machines be raised, some up andsome down.Woodruff then stated to the Union that they were revised, inaccordance with the engineer's recommendations, and that if the Union objectedto the changes he would like to hear the objections and discuss them.No objec-tions were made, although present at that conference, as a member of the com-21Board's counsel stated at the hearingthat the April1946 change was not violative ofthe Act. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDmittee,was an experienced turner.The changes announced at this meetingaffected all the turning machines, as well as the machine of Hallerman andCarney.No changes were made after August 15, 1946.At the time the changes were announced, the respondent did not know which,if any, of its employees would return to work again upon the Ersted machine.At that time the employees seemed determined not to return to work until therespondent reconverted to the production standard and speed that was in effectprior to the April 1946 change.The changes, therefore, announced on August15, could not have been directed against Carney and Hallerman, or either ofthem.The speeds and standards now in effect at the St. Louis plant are thesame as those in effect at the other plants of the respondent.The fact that Hallerman and Carney failed, after their return to work onDecember 9, 1946, to earn more than they did was due to their fault. This isproven by the comparative production figures on identical bags introduced inevidence of other employees. It is also to be noted that Hallerman and Carneywere also working at night for another employer from the time they returnedtowork after the strike to about December 3, 1946, when they gave up thisoutside employment.During this period their production of seed bags totaled13,200 per day. Immediately after giving up their night jobs, their productionincreased to 15,230 per day.These production results were accomplished in an8-hour day on identical bags and using the Ersted machine at the same speedthat it had been operated while Hallerman and Carney were also doing nightwork.It is clear, and the undersigned finds, that the night jobs held byHallerman and Carney while they were in respondent's employ adversely affectedtheir earnings at the respondent's plant.Moreover, both Hallerman and Carneywere slow workers compared to the other turners in the respondent's employ.Furthermore, there is no evidence that the respondent had any knowledge thateitherHallerman or Carney were members of the UnionThe record showsthat each of them joined the Union at its inception but neither of them tookany active part in its activities except HallermanHer activities consisted ofbeing a trustee of the Union for the first few days of its formative stage andin passing out membership cards in May or in June 1943The undersigned is convinced, and finds, that the earnings of Halleiinan andCarney did not suffer as the result of the change in the Ersted machine. Theundersigned further finds the changes were not made for the purpose of dis-criminating against either Hallerman or Carney, or for the purpose of discredit-ing the Union, or for discouraging membership thereinAccoiduigly, the under-signed will recommend that the allegation of the complaint, as amended, thatthe respondent reduced the wages of Martha Carney and Dolores Hallerman inviolation of the Act be dismissed.C. Otheralleged unfair labor pi acticesReference has already been made to Barr's and other union officials' dis-claimer of responsibility for the calling of the strike.Barr testified, and theundersigned finds, that as soon as he heard of the strike he urged the employeesto return to work, but was unsuccessful; that the strike was called without theconsent of any official of the AFL; and that throughout the strike, he andother officials of the AFL failed in their attempts to end the strike.During the strike, but after it became appaieiit to the respondent that theUnion was unable to persuade the employees to return to work and after Barr'sstatement to Woodruff and a conciliator that the officials of the AFL did notsanction the strike, the respondent wrote letters to each striking employee, which FULTON BAG AND COTTON MILLS171Board's counsel contended at the hearing, was for the purpose of inducing theemployees to abandon the strike, forsake the Union, and to bargain individuallywith the respondent.Board's counsel also contended that for the same illegalpurpose a poll was conducted by the respondent among the strikers in October1946, to ascertain which strikers desired to return to work.Itwould serve no useful purpose to set out in full the letters complainedof because the undersigned finds nothing in any of them that would justify afinding that their issuance was violative of the Act.The letters contained noth-ing but an accurate report of the respondent's position and do not contain anycoercive statement nor any threat of reprisal if the strikers did not return towork.Since the Union was unable to induce the strikers to return to work, therespondent took it upon itself to get them back to work. The respondent ap-pealed to the individual strikers to return to work after it had sought in vainthrough dealings with the Union to get them back.The Union always respondedby saying that it was helpless.The letters contained nothing additional thanwhat was offered and discussed with the Union prior to the strike.' Finally,early in December, the Union committee came into the plant and informedWoodruff that the strikers were ready to return to work and the respondentreinstated, without discrimination so far as appears, all employees.When thecommittee inquired of Woodruff whether the employees would receive the 5 centincrease if they return to work, Woodruff answered in the affirmative. It thusappears that the Union offered no objection to the granting of this increase.Services of an independent firm of accountants were hired by the respondentto conduct the poll by mailed ballotsThe ballots were asked to be returnedunsigned to the accounting firm 23Although not consulted time Union at notime objected to the taking of the poll. Since the officials of the Union and ofthe AFL with whom the respondent was dealing each disclaimed responsibilityfor the strike and each assured the respondent that he was unable to get theemployees back to work, the undersigned finds that the respondent, under theparticular circumstances disclosed by the instant record, especially since therecord discloses no anti-Union animus upon its part, that the poll conducted bythe respondent among the strikers was not violative of the Act.Accordingly,the undersigned will recommend that the allegations of the complaint that therespondent violated the Act by issuing letters to the strikers and conducting apoll among them be dismissed.The undersigned also finds that the statements contained in the letters issuedto employees by the respondent in February 1945 were not violative of the Act.The letters clearly and accurately stated what transpired at several conferencesthe respondent had with the Union with regard to the wage increases ordered bythe Regional Board of the NWLB. The letters stated, among other things, thatthe respondent wanted to put into effect for those persons then on its pay roll,the wage increases ordered by the Regional Board and that the Union objected22 In itsletter of October 19,1946,the respondent stated "that it is the company's posi-tion when operations are resumed in the plant, it willbe atthe old rates of payplusthe5 cent geneialwageincreasewhich we have given in all of our otherplants."This wasthe wageincreaseoffered to the Union in May 1946,and rejected by it.23FULTON BAG & COTTON MILLSEMPLOYEE'S SECRET BALLOTI am ready to return to workqIwant the strike to continueqWrite the word "Yes" in only one of the above squares and return this ballot to Price,Waterhouse & Co. in the enclosed, self-addressed envelope. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause it wanted the increases to be paid to all persons affected by the order.The letters contained no coercive statements nor threats, either veiled or other-wise, of reprisals.24There remains to be considered certain testimony which Board's counsel con-tended at the hearing was indicative of the respondent's anti-union attitudeThetestimony is that of employee Colche Burklow. She testified that she was hiredby Woodruff on December 31, 1945; that during the interview she asked Woodruffif there was a union in the plant; and that Woodruff replied in the affirmativebut added, to quote Burklow's testimony "it wasn't compulsory for me to join theUnion, if I wanted to donate a dollar a month to the Union that was my privilege,that they (the respondent) didn't cooperate with the Union."Burklow alsotestified, "So I joined the union anyway." Regarding this interview with Burklow,Woodruff testified, "I told her that we had a union here, a good many belongedto it, but that membership in the Union was not compulsory to hold a job at ourcompany. I also told her that we had no contract at the time with the union."It is inconceivable to the undersigned that Woodruff would have told an applicantfor a job in December 1945, that the respondent was not "cooperating" with theUnion, when he had been for a period of about 2 years previous thereto endeavor-ing to convince the Union, the employees, the Conciliation Service of the UnitedStates Department of Labor, the NWLB, and the Board that the respondent wasdoing everything in its power to agree to a collective bargaining contract withthe Union and was cooperating with it in every respect. The undersigned findsthatWoodruff's version of what transpired at the interview with Burklow onDecember 31, 1945, to be substantially in accord with the facts.Accordingly theundersigned will recommend that the allegations of the complaint that therespondent violated the Act by the anti-union statement of Woodruff be dismissed.Upon the basis of the foregoing findings of fact and upon the entire record, theundersigned makes the following,:CONCLUSIONS OF LAW1.The operations of the respondent, Fulton Bag and Cotton Mills, St. Louis,Missouri, occur in commerce within the meaning of Sections 2 (6) and (7) ofthe Act.2.Bag Makers Federal Labor Union No 23530, International Brotherhood ofFiremen, Local No. 6, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, Local No. 618, and Building Service Em-ployees Union, Local No. 50, each affiliated with the American Federation ofLabor, are labor organizations within the meaning of Section 2 (5) of the Act.3.The respondent has not engaged in unfair labor practices as alleged in thecomplaint as amended, within the meaning of Section 8 (1), (3), and (5) of theAct.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the complaint be dismissed in its entirety.As provided in Section 203 39 of the Rules and Regulations of the National LaborRelations Board, Series 4, effective September 11, 1946, any party or counsel forthe board may, within fifteen (15) days from the date of service of the ordertransferring the case to the Board, pursuant to Section 203 38 of said Rules and24SeeMatter of United Welding Company, 72N. L. R. B 954. FULTON BAG AND COTTON MILLS173Regulations, file with the Board, Rochambeau Building, Washington 25, D. C., anoriginal and four copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceeding (in-cluding rulings upon all motions or objections) as he relies upon, together withthe original and four copies of a brief in support thereof ; and any party or counselfor the Board may, within the same period, file an original and four copies of abrief in support of the Intermediate Report Immediately upon the filing of suchstatement of exceptions and/or briefs, the party or counsel for the Board filingthe same shall serve a copy thereof upon each of the other parties and shall file acopy with the Regional DirectorProof of service on other parties of all papersfiledwith the Board shall be promptly made as required by Section 203 65Asfurther provided in said Section 20330, should any party desire permission toargue orally before the Board, request therefor must be made in writing to theBoard within ten (10) days from the date of service of the order transferringthe case to the Board.HOWARD MYERS,Trial Examiner.Dated March 25, 1947.